UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7141



EDWIN GUNN,

                                              Petitioner - Appellant,

          versus


DUNN, Warden, FCI Edgefield,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, District Judge.
(CA-01-4129-9-12BG)


Submitted:    September 23, 2002           Decided:   October 31, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin Gunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edwin    Gunn   seeks   to   appeal   the   district   court’s   order

dismissing Gunn’s petition for writ of habeas corpus under 28

U.S.C. § 2241 (2000) without prejudice.          We dismiss the appeal for

lack of jurisdiction because Gunn’s notice of appeal was not timely

filed.

     When the United States is a party, the notice of appeal must

be filed no more than sixty days after the entry of the district

court’s final judgment or order, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).     This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

February 15, 2002.     Gunn’s notice of appeal was filed on July 26,

2002.    Because Gunn failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We deny Gunn’s motion for release.        We also deny his

motion for expedited ruling as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                DISMISSED


                                     2